Appeal from an order of the Supreme Court (Ryan, J.), entered May 10, 2005 in Clinton County, which directed defendant to pay restitution.
Defendant, as a result of his involvement in a burglary of a dwelling with two codefendants, pleaded guilty to burglary in the second degree in exchange for, among other things, a minimum sentence and a period of postrelease supervision. At sentencing, a restitution hearing was ordered. After the hearing was concluded, defendant was directed to pay restitution in the amount of $33,761.66, and was held jointly and severally liable for such amount with one of his codefendants.* Defendant appeals from the restitution order.
We do not find that the restitution order is against the weight of the evidence. Defendant takes issue with two items encompassed by the order, specifically, the amount of currency taken and the cost of repairing damage to the floor. A review of the transcript of the restitution hearing discloses that one of the victims gave detailed testimony concerning the amount of United States and Canadian currency taken from the safe, which she checked approximately one week before the break-in, *981as well as the cost of repairing damage done to the house, and more particularly the floor, caused during the break-in. Such testimony was adequate to establish the amount of the losses suffered (see People v Periard, 15 AD3d 693, 694 [2005]).
Cardona, P.J., Crew III, Peters, Rose and Lahtinen, JJ., concur. Ordered that the order is affirmed.

 Defendant’s nephew, the other codefendant, remained at large at the time the restitution order was entered.